ACCEPTED
                                                                                    04-15-00287-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              12/24/2015 6:39:50 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK


                     NO. 04-15-00287-CV
                                                            FILED IN
                                                     4th COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
    IN THE FOURTH COURT OF APPEALS                   12/24/2015 6:39:50 PM
                                                         KEITH E. HOTTLE
                 ____________________________________         Clerk


                      Cecil Adams and Maxine Adams
                                 Appellants,
                                                                    FILED IN
                                     vs.                     4th COURT OF APPEALS
                                                              SAN ANTONIO, TEXAS
 Harris County, Rebecca Ross, Kathleen Keese, Christopher Prine   Clerk of the
                                                            12/28/2015 11:03:00 AM
                    Court and Chris Daniel District Clerk      KEITH E. HOTTLE
                                  Appellees                          Clerk
                                         th
                    On Appeal from 269 Judicial Court
                               Houston, Texas
                            Cause No. 2014-35653
  Transferred by Order of the Supreme Court from the First Court of Appeals
                               Houston, Texas
                         Cause No. 01-15-00384-CV



  Adams’ Motion to Amend and Correct Judgment
Pursuant to TEX. CIV. PRAC. & REM CODE 51.015
__________________________________________________________________

                                Cecil Adams
                              Maxine Adams
                            5510 S. Rice #1206
                           Houston, Texas 77081
                              p.713.840.0330
                    Email: cecillovesmax@sbcglobal.net
NOW HERE COMES Maxine Adams and Cecil Adams (collectively the “Adams”)

to file this Motion to Amend and Correct Judgment pursuant to TEX. CIV. PRAC.

& REM CODE (“CODE”) 51.015 and would show as follows:

      A judgment was enter in an interlocutory appeal filed pursuant to TEX. CIV.

PRAC. & REM. CODE 51.014(a)(8) on December 9, 2015 in the above captioned

case (“the Judgment”). The Judgment orders “Harris County and Christopher A.

Prine, Clerk of the Court for the First Court of Appeals, recover their costs of this

appeal from appellants Cecil Adams and Maxine Adams” see Appendix 1.

      TEX. CIV. PRAC. & REM. CODE outlines costs for interlocutory appeals

under Sec. 51.015. In the case of an appeal brought pursuant to Section 51.014(6),

if the order appealed from is affirmed, the court of appeals shall order the appellant

to pay all costs and reasonable attorney fees of the appeal; otherwise, each party

shall be liable for and taxed its own costs of the appeal. The Adams did not file an

interlocutory appeal under Section 51.014(6), thus all parties are statutorily

responsible and should be taxed their own costs of the appeal.

                                 Request for Relief

      The Adams respectfully request this Honorable Court to amend and/or correct

The Judgment to (1) comply with the statutory court cost outlined under TEX. CIV.

PRAC. & REM. CODE 51.015, and (2) state that “each party shall be liable for and

taxed its own costs of the appeal.”



                                       -1-
Dated: December 23, 2015


Respectfully submitted,                       Respectfully
                                               Respectfullysubmitted,
                                                            submitted,
/s/: Cecil Adams                              /s/:
                                               /s/:Maxine
                                                   MaxineAdams
                                                           Adams
Cecil Adams                                   Maxine
                                               MaxineAdams
                                                       Adams
5510 S. Rice #1206                            5510
                                               5510S.S.Rice
                                                       Rice#1206
                                                            #1206
Houston, Texas 77081                          Houston,
                                               Houston,Texas
                                                         Texas77081
                                                               77081
713.840.0330                                  713.840.0330
                                               713.840.0330
cecillovesmax@sbcglobal.net                   cecillovesmax@sbcglobal.net
                                               cecillovesmax@sbcglobal.net
Pro Se                                        Pro
                                               ProSeSe

                             CERTIFICATE OF SERVICE

In accordance with the Texas Rules of Appellate Procedure 9.2(c)(1), I certify that
a copy of this Motion to Amend and Correct pursuant to TEX. CIV. PRAC. &
REM CODE 51.015 was served on the following parties by e-service through a
government approved electronic filing system via email on December 23, 2015.

                      CERTIFICATE OF CONFERENCE
This paragraph is certification pursuant to TEX. R. APP. P. 10.1(a)(5) that the filing
party conferred, or made a reasonable attempt to confer, with all other parties about
the merits of the motion.


Vince Ryan, Esq.                       (opposed)
Harris County Attorney
vince.ryan@cao.hctx.net

Clinton Gambil Senior                  (opposed)
Assistant County Attorney
clinton.gambill@cao.hctx.net

Brian A. Quintero                    (opposed)
Esq. Senior Assistant County Attorney
brian.quintero@cao.hctx.net
1019 Congress, 15th Floor
Houston, Texas 77002

                                       -2-
p. 713.274.5173 f. 713.437.8633
ATTORNEYS FOR CHRIS DANIEL AHARRIS COUNTY

Timothy J. Henderson            (opposed)
6300 West Loop South, Suite 280
Bellaire, Texas 77401
timhenderson@msn.com
p. 713.667.7878 f. 713.668.5697
COUNSEL FOR REBECCA ROSS

Jayson Booth, Esq.              (did not state opposition)
3730 Kirby Drive, Suite 777
Houston, Texas 77098
jbooth@boothricheylaw.com
713.333.0377 713.526.1175 (fax)
COUNSEL FOR KATHLEEN KEESE

Christian Cobe Vasquez                (opposed)
Assistant Attorney General
P.O. Box 12548, Capitol Station Austin,
Texas 78711
christin.cobe@texasattorneygeneral.gov
p. (512) 463-2080 f. (512) 495-9139 (fax)
COUNSEL FOR CHRISTOPHER PRINE

                                           /s/: Maxine Adams
                                           Maxine Adams
                                           Pro Se

                                           /s/: Cecil Adams
                                           Cecil Adams
                                           Pro Se




                                     -3-
     APPENDIX 1


OPINION AND JUDGMENT




         4
                              Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00287-CV

                                 Cecil ADAMS and Maxine Adams,
                                           Appellants

                                                  v.

       HARRIS COUNTY and Christopher A. Prine, Clerk of the First Court of Appeals
                                   Appellees

                     From the 269th Judicial District Court, Harris County, Texas
                                    Trial Court No. 2014-35653
                               Honorable Dan Hinde, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 9, 2015

AFFIRMED IN PART AND DISMISSED FOR LACK OF JURISDICTION IN PART

           Maxine and Cecil Adams filed this interlocutory appeal, complaining of the trial court’s

orders denying their motion to dismiss Harris County’s interpleader action and granting

Christopher A. Prine’s plea to the jurisdiction. We affirm the trial court’s order dismissing the

Adamses’ claims against Christopher A. Prine in his official capacity as Clerk of the First Court

of Appeals. We dismiss the rest of the appeal for lack of jurisdiction.
                                                                                       04-15-00287-CV


                                           BACKGROUND

       This litigation arose as a result of a landlord-tenant dispute between the Adamses and

Rebecca Ross. A lawsuit between them in the 269th Judicial District Court of Harris County,

Texas, resulted in a judgment in favor of the Adamses. The Adamses recovered part of the

judgment through a writ of garnishment, and Ross deposited the balance due on the judgment into

the registry of the court. The Adamses appealed the judgment to the First Court of Appeals, and

in August 2013, the court of appeals dismissed the appeal for want of prosecution. Adams v. Ross,

No. 01-11-00552-CV, 2013 WL 4003757 (Tex. App.—Houston [1st Dist.] Aug. 2, 2013, pet.

denied) (per curiam, mem. op.). The judgment assessed all of the costs of the appeal against

Maxine Adams and ordered the Clerk of the Court to issue a statement of costs with the mandate.

The court of appeals’ mandate issued April 4, 2014. The same day, Christopher A. Prine, Clerk

of the First Court of Appeals, prepared and issued a bill of costs in Appeal No. 01-11-00552-CV.

The bill of costs indicated that a number of items, including fees for preparing parts of the appellate

record, remained unpaid or that the status of payment was unknown.

       In June 2014, Harris County filed a petition in interpleader in the district court, alleging

that the Harris County District Clerk is custodian of the funds Rebecca Ross previously deposited

into the registry of the court. The petition alleged competing claims to the funds had been made

by the Adamses, Ross, the Harris County District Clerk, the court reporter, and Prine, as Clerk of

the First Court of Appeals. Prine disclaimed any interest in the interpleaded funds, and Harris

County nonsuited him from the interpleader action. The Adamses subsequently filed a motion to

dismiss the interpleader action, which the trial court denied by an order signed March 13, 2015.

       The Adamses also filed counter and cross claims against several parties, including an action

under 42 U.S.C. § 1983 against Prine. The Adamses’ live pleading alleges that in the bill of costs,

Prine “systematically over billed for each appellate record filed in the Court of Appeals, and
                                                 -2-
                                                                                              04-15-00287-CV


charged fees for appellate records that the Harris County [sic] documented as no amount due” and

that Prine and the Harris County District Clerk “falsified court records individually or collectively

to deprive Adams of property without due process.” The Adamses assert that “Christopher Pine

[sic] acting in his individual capacity as the Clerk of the 1st Court of Appeals in performing

ministerial billing responsibilities” proximately caused them to be deprived of property without

due process of law, in violation of their rights under the Fourteenth Amendment. The Adamses

sought damages “from Christopher Prine individually for falsified billing entries resulting in costs

not associated with [the] appeal and punitive damages.”

        Prine filed a plea to the jurisdiction based on the pleadings, asserting he has sovereign and

quasi-judicial immunity from the Adamses’ suit and from liability for the damages claimed. The

trial court granted Prine’s plea and signed an order dismissing the Adamses’ claims against Prine

with prejudice. This appeal followed.

                      DENIAL OF MOTION TO DISMISS INTERPLEADER ACTION

        The Adamses moved to dismiss Harris County’s interpleader suit on the ground that the

County had failed to allege or present evidence on one or more of the elements of an interpleader

action. The trial court denied the motion. This court does not have jurisdiction to consider

immediate appeals of interlocutory orders unless a statute explicitly provides such jurisdiction.

Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007).1 The Adamses’ notice of

appeal asserts that an interlocutory appeal of this order is authorized by Texas Rule of Appellate

Procedure 29.6. Rule 29.6 provides that while an appeal from an interlocutory order is pending,

the appellate court may review:

        (1) a further appealable interlocutory order concerning the same subject matter; and


1
  We must inquire into our jurisdiction to consider an appeal even if the parties have not challenged appellate
jurisdiction. See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004) (per curiam).

                                                     -3-
                                                                                                04-15-00287-CV


        (2) any interlocutory order that interferes with or impairs the effectiveness of the relief
            sought or that may be granted on appeal.

TEX. R. APP. P. 29.6. An order denying a motion to dismiss an interpleader petition is not

immediately appealable. See Law Office of Henry Gates Steen Jr., P.C. v. Eagle Pass Indep. Sch.

Dist., 293 S.W.3d 792, 794 (Tex. App.—San Antonio 2009, no. pet.) (holding order allowing

interpleader action to go forward is an unappealable interlocutory order). Because the order is not

appealable, Rule 29.6(1) does not apply. In order for Rule 29.6(2) to apply, the Adamses must

establish that the trial court’s order interferes with or impairs the effectiveness of any relief that

may be granted in this appeal. The Adamses’ brief does not contain any argument or authority

directed to this order — either on the merits of the order or in support of our exercising jurisdiction

over the order. We conclude we lack jurisdiction to review the order. Therefore we dismiss for

lack of jurisdiction the Adamses’ appeal of the trial court’s order denying their motion to dismiss

Harris County’s interpleader action.

                                       PLEA TO THE JURISDICTION

        Prine’s plea to the jurisdiction asserted grounds for dismissing both official capacity and

individual capacity claims against him. The trial court’s order sustained the plea in its entirety and

dismissed all of the Adamses’ claims against Prine with prejudice. 2 This court generally has

jurisdiction to hear appeals only from final judgments. Jack B. Anglin Co. v. Tipps, 842 S.W.2d
266, 272 (Tex. 1992). The trial court’s order dismissing the Adamses’ claims with prejudice is

not final because other claims and parties remain pending in the trial court. We have jurisdiction

to review the trial court’s interlocutory orders only if expressly authorized by statute. Koseoglu,
233 S.W.3d at 840.


2
  The parties dispute whether the Adamses’ pleading asserted both individual and official capacity claims against
Prine. For purposes of this appeal, we construe the Adamses’ pleading broadly and assume that official capacity
claims as well as individual capacity claims were pleaded.

                                                      -4-
                                                                                                      04-15-00287-CV


           The Adamses contend that section 51.014(a)(8) of the Texas Civil Practice and Remedies

Code authorizes us to exercise jurisdiction over the trial court’s interlocutory dismissal order. That

section provides:

           A person may appeal from an interlocutory order of a district court . . . that . . .
           grants or denies a plea to the jurisdiction by a governmental unit as that term is
           defined in Section 101.001.

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (West 2015). 3 “We strictly construe Section

51.014(a) as ‘a narrow exception to the general rule that only final judgments are appealable.’”

Koseoglu, 233 S.W.3d at 841 (quoting Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 355

(Tex. 2001)).

Official Capacity Claims

           Under Texas law, a suit against a government employee in his official capacity is usually

a suit against his government employer. Franka v. Velasquez, 332 S.W.3d 367, 382-83 (Tex.

2011). A state official sued in his official capacity may invoke the sovereign immunity from suit

held by the governmental unit itself because the suit is not one against the official personally; the

real party in interest is the governmental unit. Koseoglu, 233 S.W.3d at 844 (citing Kentucky v.

Graham, 473 U.S. 159, 166 (1985)). A state official sued in his official capacity therefore may

challenge the trial court’s jurisdiction on the grounds of sovereign immunity by filing a plea to the

jurisdiction, and the trial court’s ruling on the plea is within the scope of section 51.014(a)(8). Id.

at 843.




3
    The definition of “governmental unit” in section 101.001 of the Texas Civil Practice and Remedies Code includes:

           this state and all the several agencies of government that collectively constitute the government of
           this state, including other agencies bearing different designations, and all departments, bureaus,
           boards, commissions, offices, agencies, councils, and courts;

TEX. CIV. PRAC. & REM. CODE ANN. 101.001(3)(A) (West Supp. 2015) (emphasis added).

                                                          -5-
                                                                                       04-15-00287-CV


       Prine is an officer or employee of the First Court of Appeals, which is an agency of the

State of Texas and a “governmental unit” within the meaning of section 101.001(3)(A) of the

Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 101.001(3)(A).

A suit against Prine in his official capacity as the Clerk of the First Court of Appeals is effectively

against the governmental unit, and Prine may assert the governmental unit’s immunities from suit

in a plea to the jurisdiction. See Koseoglu, 233 S.W.3d at 843. The court’s order granting the plea

filed by Prine in his official capacity is appealable under section 51.014(a)(8). See id.

       Prine’s plea to the jurisdiction argued that a section 1983 suit against Prine in his official

capacity is barred by sovereign immunity and by the Eleventh Amendment. We agree. The

Eleventh Amendment to the United States Constitution bars a suit against the State in state court

unless the State waives its immunity or Congress abrogates it. Alden v. Maine, 527 U.S. 706, 754

(1999); Univ. of Tex. at El Paso v. Herrera, 322 S.W.3d 192, 195 (Tex. 2010). In enacting 42

U.S.C. § 1983, Congress did not abrogate the states’ Eleventh Amendment immunity. Quern v.

Jordan, 440 U.S. 332, 337–45 (1979); see also Hafer v. Melo, 502 U.S. 21, 25, 27 (1991) (holding

suits against state officials in their official capacity are suits against the State, and section 1983

does not authorize suits against them). We therefore hold the trial court did not err in sustaining

the plea to the jurisdiction filed by Prine in his official capacity and affirm the order dismissing

the Adamses’ claims against Prine in his official capacity.

Individual Capacity Claims

       The Adamses also challenge the trial court’s order dismissing their section 1983 claims

against Prine in his individual capacity for actions he took under the authority of his office. Prine’s

plea to the jurisdiction asserted the defense of quasi-judicial immunity to the individual-capacity

section 1983 claims.



                                                 -6-
                                                                                       04-15-00287-CV


       A section 1983 claim against a governmental official or employee in his individual capacity

for actions taken under the authority of his office seeks to impose personal monetary liability on

the officer or employee. See Hafer, 502 U.S. at 25. It is not a claim against a governmental unit,

and a person sued only in his individual capacity may not assert the governmental unit’s sovereign

immunity. City of Leon Valley v. Wm. Rancher Estates Joint Venture, No. 04-14-00542-CV, 2015
WL 2405475, at *2 (Tex. App. May 20, 2015, no pet.); see Harrison v. Tex. Dep’t of Criminal

Justice–Institutional Div., 915 S.W.2d 882, 887-89 (Tex. App.—Houston [1st Dist.] 1995, no pet.)

(sovereign immunity does not bar a section 1983 suit against individual state officials in their

individual capacities, even if they were acting in their official capacities when they took the actions

complained of). A governmental official or employee sued in his individual capacity may assert

quasi-judicial immunity as an affirmative defense; however, it is a personal defense, not one

asserted by a governmental unit or by a state employee sued in his official capacity. See Turner v.

Houma Mun. Fire & Police Civ. Serv. Bd., 229 F.3d 478, 483 (5th Cir. 2000).

       The plea to the jurisdiction filed by Prine in his individual capacity was based on his claim

of quasi-judicial immunity, a personal defense that is not based on the governmental unit’s

immunity. Therefore, the trial court’s ruling on the plea was not one that “grant[ed] or denie[d] a

plea to the jurisdiction by a governmental unit,” and the Adamses’ interlocutory appeal is not

authorized by section 51.014(a)(8). See Sanders v. City of Grapevine, 218 S.W.3d 772, 776 (Tex.

App.—Fort Worth 2007, pet. denied) (holding trial court’s order granting plea to jurisdiction and

dismissing with prejudice claims against city officials in their individual capacities was not an

appealable interlocutory order under section 51.014(a)(8)). We therefore dismiss this part of the

appeal for lack of jurisdiction.




                                                 -7-
                                                                                    04-15-00287-CV


                                              CONCLUSION

       The trial court’s order dismissing with prejudice Maxine and Cecil Adamses’ claims

against Christopher A. Prine in his official capacity as the Clerk of the First Court of Appeals is

affirmed. The Adamses’ appeal of the trial court’s orders (1) denying their motion to dismiss

Harris County’s interpleader petition and (2) granting the plea to the jurisdiction filed by

Christopher Prine in his individual capacity and dismissing the individual capacity claims against

him are dismissed for lack of jurisdiction.


                                                   Luz Elena D. Chapa, Justice




                                                 -8-
                            Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-15-00287-CV

                               Cecil ADAMS and Maxine Adams,
                                         Appellants

                                                 v.

       HARRIS COUNTY and Christopher A. Prine, Clerk of the First Court of Appeals
                                   Appellees

                  From the 269th Judicial District Court, Harris County, Texas
                                 Trial Court No. 2014-35653
                            Honorable Dan Hinde, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order dismissing with
prejudice Maxine and Cecil Adamses’ claims against Christopher A. Prine in his official capacity
as the Clerk of the First Court of Appeals is AFFIRMED. The appeals of the trial court’s orders
denying Maxine and Cecil Adamses’ motion to dismiss Harris County’s interpleader petition and
granting the plea to the jurisdiction filed by Christopher Prine in his individual capacity are
DISMISSED FOR LACK OF JURISDICTION.

      We ORDER that Harris County and Christopher A. Prine, Clerk of the First Court of
Appeals, recover their costs of this appeal from appellants Cecil Adams and Maxine Adams.

       SIGNED December 9, 2015.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice